 4:18-cv-03011-RFR-CRZ Doc # 90 Filed: 08/04/21 Page 1 of 1 - Page ID # 1277




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

PAUL GILLPATRICK, and NICCOLE
WETHERELL,
                                                          4:18CV3011
                    Plaintiffs,

       vs.                                                  ORDER

SCOTT FRAKES, Director, in their official
capacities; MICHELE CAPPS, in her
official capacity as Warden of the
Nebraska State Penitentiary; and
ANGELA FOLTS-OBERLE, in her official
capacity;

                    Defendants.



      IT IS ORDERED that the motion to withdraw filed by Benjamin M. Goins, as
counsel of record for Defendants, (Filing No. 89), is granted. Benjamin M. Goins
shall no longer receive electronic notice in this case.


      Dated this 4th day of August, 2021.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
